Title: From Benjamin Franklin to John Paul Jones: Two Letters, 12 August 1780
From: Franklin, Benjamin
To: Jones, John Paul


I.
Sir,Passy, Augt. 12. 1780
You are hereby directed to proceed as soon as possible with the Ship under your Command, to the Port you can best make in North America, and deliver the Arms, Powder & other Stores, to such Officers of Congress as are appointed to take Care of such Matters, for which this shall be your Order.
I am, Sir, Your most obedient humble Servant
B  Franklin

To the honourable Commodore John P. Jones, Esqr. at present commanding the Ship Ariel in the Service of the United States,
 
Notation: No. 38. Augt. 12 1780 Orders from Dr. Franklin to Capt. Jones, to sail with the Ariel to America
 
II.

Dear Sir,Passy, Aug. 12. 1780.
I received yours by the Count de Vauban, and I send by him my Public Dispatches, requesting you to sink them if necessary. I am glad you are so near ready for sailing. I return all the Papers that were enclosed in yours, and send Copies of some others which perhaps may be of use to you in your future affair with Landais. Depend upon it I never wrote to Mr. Gillon that the Bonhomme Richard was a Privateer. I could not write so, because I never had Such a Thought. I will next Post send you a Copy of my Letter to him; by which you will see, that he has only forced that Construction from a vague Expression I used merely to conceal from him, (in answering his idle demand that I would order your Squadron, then on the Point of Sailing, to go with him to Carolina) that the Expedition was at the Expence and under the Direction of the King, which it was not proper or necessary for him to know. The Expression I used was that the Concerned had destined the Squadron for another Service. These Words, the Concerned, he & the Counsellor, have interpreted to mean the Owners of a Privateer. I shall send per Post some private Letters for my american Friends, for which I had not time by your Express. If you Should be Still at L’Orient when they come, it is well; but do not wait a Moment for them if you are ready to sail & the Wind Serves. Adieu. I wish you a prosperous Voyage, a happy Sight of your Friends and Country, and that you may be receiv’d with all the Honour you have so justly merited.

I am ever, Dear Sir, Your most obedient & most humble Servant
B Franklin


P.S. I Say nothing about the Prize money having never had any thing to do with it. But I will endeavour to forward the Payment to those honest Fellows who are gone to America.
Pray let me know if the Dispatches I formerly sent down to go with you in the alliance are gone in her. There were Letters containing the proceedings about Capt. Landais.
My Respects to Mr Wharton, Mr Ross, &c.
Mr Wm T. Franklin wishes Health, Honour & Happiness to his Friend the Commodore.
Honble: Comme. Jones.

 
Notation: From his Excellency Dr. Franklin Passy, August 12th 1780 No. 7.
